Per Curiam.
Action by the appellee against the appellant upon an administration bond. Trial by the Court; finding and judgment for the plaintiff.
An error complained of is, that the Court improperly continued the cause from one term to another on the application of the plaintiff. We have not examined as to the correctness of the continuance, as, if it was wrong, the judgment after-wards obtained, should not, for that cause, be reversed. It can not be, that an error committed in continuing a cause will prevent a valid judgment from being afterwards rendered. *363If so, such a continuance must, sooner or later, put the plaintiff effectually out of Court, for any judgment he might after-wards obtain, however right and proper in itself, would have to be reversed.
S. G. Wilson, for the appellant.
Thomas $ Bistine, for the appellee.
The only other point made is, that, the evidence is not sufficient to sustain the finding. The evidence is such that, under the repeated rulings of this Court, we -do not feel author-' ized to interfere; it tends to sustain the finding.
The judgment below is affirmed, with costs and one per cent, damages.